Citation Nr: 1605954	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-42 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to retroactive payments of nonservice-connected pension benefits from October 10, 2006, to November 1, 2011.


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1994 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal originally from a July 2014 notification letter issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which explained that the Veteran had been notified in November 2010 of the termination of his nonservice-connected pension benefits, effective November 1, 2006, due to his failure to provide requested information.  In August 2014, the Veteran submitted a notice of disagreement (NOD) with the July 2014 notification letter.  A statement of the case (SOC) was issued in October 2014, and a substantive appeal was received in December 2014.

On review of the record, however, the Board notes that the Veteran had also been advised previously via a January 2012 notification letter that he was not entitled to nonservice-connected pension benefits from November 1, 2006 (date of payment for an award effective October 10, 2006), to November 1, 2011.  In March 2012, the Veteran responded to the January 2012 letter by stating he was "submitting evidence to support [his] case in regards to the decision of NOT TO award back payment of benefits for non-service connected disability, dating back to 10 October 2006."  This statement was originally accepted as a notice of disagreement, and in a May 2012 letter, the Veteran was advised of how VA would try to resolve his disagreement.  He was also offered the opportunity to have his appeal handled through the Decision Review Officer (DRO) Process or the Traditional Appeals Process.  In a statement received in June 2012, the Veteran elected the DRO Process.  

Thereafter, in a September 2013 letter, the Veteran was advised that VA was not taking his statement dated in March 2012 as an NOD with the January 2012 notice letter until he clarified if that was his intent, or indicated whether he was requesting reconsideration of their decision.  The Veteran was further advised that if he did not respond within 60 days of the September 2013 letter, the statement dated in March 2012 would not be accepted as an NOD.  The Veteran did not respond within 60 days to the September 2013 letter and no further action was taken with respect to the January 2012 notification letter.  

The Board notes, however, that in initially accepting the March 2012 correspondence from the Veteran as an NOD, and advising him of such, the Agency of Original Jurisdiction (AOJ) had already treated the claim as if an appeal had been properly initiated.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), it was the observation of the United States Court of Appeals for Veterans Claims (Court) that, "[A] veteran is entitled to expect that VA means what it says."  Id. at 47.  Accordingly, the Board finds that the Veteran's present appeal stems from the January 2012 notification letter (and not the July 2014 notification letter).

As a final initial matter, the Board notes that the October 2014 SOC identified the issue on appeal as, "Whether VA was correct to continue counting $0.00 income from November 1, 2011," and the issue certified to the Board was "[nonservice-connected] pension-countable income."  See June 2015 VA Form 8, Certification of Appeal.  However, after reviewing the October 2014 SOC as well as other relevant documents, the Board has determined (for reasons that will be explained in greater detail below) that the actual issue on appeal is whether the Veteran is entitled to the retroactive payment of nonservice-connected pension benefits from October 10, 2006, to November 1, 2011.  The issue has been characterized accordingly on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was entitled to nonservice-connected pension benefits, effective from October 10, 2006; however, he was not paid any benefits for the period November 1, 2006, to November 1, 2011.

2. The Veteran was not paid nonservice-connected pension benefits for the period November 1, 2006, to November 1, 2011, because he did not respond to an April 2010 request for information regarding income and medical expenses; however, the record shows he was advised previously that such information was not necessary.

3. Any error in advising the Veteran that information regarding income and medical expenses was not needed was due to the sole administrative error of the AOJ; therefore, resolving all reasonable doubt in his favor, it is determined that he is entitled to retroactive payment of nonservice-connected pension benefits for the period October 10, 2006, to November 1, 2011.
CONCLUSION OF LAW

Retroactive payment of nonservice-connected pension benefits from October 10, 2006, to November 1, 2011, is warranted.  38 U.S.C.A. §§ 1502, 1513, 1521 (West 2014); 38 C.F.R. § 3.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant retroactive payments of nonservice-connection pension benefits from October 10, 2006, to November 1, 2011, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Nonservice-connected pension is a benefit payable by the VA to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the Veteran's countable annual income from the maximum annual pension rate.  The maximum annual pension rate is adjusted from year to year.  In determining the Veteran's countable annual income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  Wage earnings are income, as is unemployment income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273. 

A veteran who is in receipt of pension must notify the VA of any material change or expected change in income which would affect his entitlement to receive or the rate of pension.  Such notice must be furnished when the veteran acquires knowledge that he will begin to receive additional income.  Where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660.

In this case, a March 2007 rating decision awarded the Veteran nonservice-connected pension benefits, effective October 10, 2006 (date of claim); and proposed a finding of incompetency.  The associated notification letter, also dated in March 2007, advised the Veteran that the payment start date for his nonservice-connected pension benefits was November 1, 2006, but that the benefits were being withheld pending a formal determination of his competency.  

In a November 2007 rating decision, the Veteran was determined to be competent  to handle the disbursement of VA funds.  The associated notification letter advised the Veteran that his "compensation payment [would] continue unchanged."

In December 2007, December 2008, and December 2009, the Veteran was advised by letter that he would not receive an Eligibility Verification Report (EVR) because people with no income (other than their VA pension) did not have to complete an EVR.  He was further advised that he did not have to fill out the form unless his situation changed.

In April 2010, the St. Paul PMC contacted the Veteran by letter and stated:

A review of your file indicated that your VA benefits were being withheld pending a rating to determine your ability to handle your benefits.  In a letter sent to you dated [in November 2007] we notified you that you were found competent to handle your benefits.  In order to release any funds you are entitled to we need additional information from you.

In particular, the April 2010 letter requested that the Veteran submit EVRs and medical expense reports of his paid unreimbursed medical expenses for the following periods: October 10, 2006, to December 31, 2006; January 1, 2007, to October 31, 2007; November 1, 2007, to December 31, 2007; January 1, 2008, to December 31, 2008; and January 1, 2009, to December 31, 2009.

The Veteran did not respond to the April 2010 letter, and in August 2010, the St. Paul PMC sent the Veteran another letter proposing to stop his benefit payments effective November 1, 2006, explaining that his eligibility to benefits could not be determined.  The Veteran's nonservice-connected pension benefits were then terminated effective November 1, 2006, pursuant to a November 2010 notification letter.  The November 2010 notification letter advised the Veteran that he had one year from the date of that letter to appeal VA's determination.

In a January 2012 notification letter, the St. Paul PMC advised the Veteran that on October 24, 2011, they had received from him a VA Form 21-8416, Medical Expense Report, reporting his medical expenses from October 10, 2006, through December 31, 2011, and a VA Form 21-0516-1, Improved Pension Eligibility Verification Report, reporting his income and net worth from October 10, 2006, through December 31, 2011.  Based on this information, his nonservice-connected pension benefits were being re-started effective November 1, 2011.  The letter further advised the Veteran that his nonservice-connected pension benefits could not be paid retroactively back to November 2006, "because [they] received the requested information on [his] income and medical expenses for 2006 through 2010 more than one year after we originally asked for the information [in April 2010]."

The Veteran filed a notice of disagreement with the January 2012 notification letter and requests that he be paid retroactively for the nonservice-connected pension benefits that were due to him from October 10, 2006 (with a payment start date of November 1, 2006), to November 1, 2011.  See March 2012 Veteran's statement.  [As an incidental matter, the Board notes that in a January 2014 letter, the Veteran inquired after the status of his benefits from November 1, 2006, to February 1, 2012, stating that he started receiving benefits only in February 1, 2012.  As outlined above, however, the Veteran's nonservice-connected pension benefits were re-started effective November 1, 2011; therefore, this decision will address only that period when he was not paid any benefits, i.e., from October 10, 2006 to November 1, 2011.]

After reviewing the foregoing background and information, it is the opinion of the Board that the Veteran is entitled to retroactive payments of his nonservice-connected pension benefits from October 10, 2006, to November 1, 2011.  In essence, the record shows that at the time of VA's initial determination in March 2007, he was determined to be eligible for nonservice-connected pension benefits effective October 10, 2006 (with a payment start date of November 1, 2006).  His benefits were then withheld pending a formal determination of his competency.  After the Veteran was found to be competent in November 2007, any payments due to him should have been released to him at that time.  

It was not until April 2010, however, that the St. Paul PMC noticed the Veteran's nonservice-connected pension benefits were still being withheld.  Although the record reflects that the Veteran did not respond to the April 2010 request for information regarding his income and medical expenses, the Board notes that he had been previously advised in December 2007, December 2008, and December 2009, that he did not have to submit an EVR for those years.  Therefore, to the extent that he had been previously advised that such information was not needed, it was not unreasonable for him to rely on such information and believe that he did not have to submit the information when it was requested in April 2010.  Significantly, the record does not show that the Veteran has, at any point since October 10, 2006, been in receipt of any income other than from benefits received from the Social Security Administration (SSA), such that the filing of an EVR would have been necessary due to changed circumstances, or that he would have been rendered ineligible for nonservice-connected pension benefits.  Therefore, the Board finds that any error in advising the Veteran that annual EVRs were not needed was due to the sole administrative error of the AOJ, and he should not be held responsible for the consequences of his detrimental reliance on such information.  

In summary, the record shows that the Veteran has been entitled to nonservice-connected pension benefits from October 10, 2006; therefore, the Board resolves all reasonable doubt in his favor (as is required by law) and finds that he is entitled to retroactive payments for those periods in which he was not paid any benefits, i.e., from October 10, 2006, to November 1, 2011.


ORDER

Entitlement to retroactive payments of nonservice-connected pension benefits from October 10, 2006, to November 1, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


